Citation Nr: 0712294	
Decision Date: 04/26/07    Archive Date: 05/08/07

DOCKET NO.  99-01 736A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Mark A. Sjoberg, Attorney


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The veteran had active military service from February 1969 to 
December 1970.  He served in Vietnam from April 12, 1970, 
until November 27, 1970.  The veteran has been evaluated as 
incompetent, and the appellant is his legal custodian.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal of a rating decision of the 
Providence, Rhode Island, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In December 2005, the Board found that new and material 
evidence had been submitted to reopen the claim for service 
connection for PTSD and remanded the case for further 
development.  It has been returned for review by the Board. 


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy and 
the claimed in-service stressors have not been corroborated 
by service records or other credible, supporting evidence.

2.  The currently diagnosed PTSD is not causally related to 
service.  


CONCLUSION OF LAW

PTSD was not incurred in active military service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice requirements have been satisfied by virtue of a letter 
sent to the veteran in July 2003.  Furthermore, while this 
case was undergoing development, the case of Dingess/Hartman 
was decided.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The veteran was notified of this decision in a 
letter issued in March 2006.  Although the notices were not 
sent until after the initial rating denying the claim, the 
Board finds that any defect with respect to the timing of the 
required notice was harmless error.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006). 

With respect to VA's duty to assist, the record reflects that 
the RO has attempted to obtain all of the veteran's medical 
records in connection with the appellant's claim.  The RO has 
contacted all of the medical providers listed by the 
appellant.    

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  

Law and regulations pertaining to service connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV)]; a link, established by medical evidence, between the 
veteran's current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If a PTSD claim is based on in-service 
personal assault, evidence from sources other than the 
veteran's service records may corroborate the veteran's 
account of the stressor incident.  38 C.F.R. § 3.304(f).

Entitlement to service connection for PTSD

The veteran's representative argues that the evidence of 
records indicates that the veteran has PTSD related to 
military service.  He points to several factors in support of 
his arguments including the fact that the veteran's behavior 
declined during service as evidenced by the disciplinary 
actions that were initiated against him; his polysubstance 
use both during and subsequent to service; the veteran's 
participation in an unnamed campaign; the veteran's reported 
stressors; post service diagnoses of post traumatic 
headaches; and diagnoses of PTSD including a May 2000 Social 
Security Administration (SSA) psychiatric evaluation that 
indicated that the veteran had symptoms highly suggestive of 
PTSD.

The Board has reviewed all the evidence in the appellant's 
claims files, which include: VA and private medical records, 
his contentions, statements of his mother, service medical 
records, and service personnel records. 

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

It is contended that the veteran has PTSD due to stressors 
that occurred during his military career.  In a statement 
received in September 2004, the veteran described stressors 
that included being shot at, being made to drive in no man's 
land by his superior, becoming paranoid in a Vietnam village, 
hearing shots fired, being assaulted by another soldier and 
witnessing wounded and dead soldiers.  The veteran also 
referred to the death of a friend named "Slick."

Post service, private medical records reflect that the 
veteran has been treated for variously diagnosed psychiatric 
disorders.  In January 1980 the veteran received treatment 
for an overdose of Valium.  He was privately hospitalized in 
February 1980 for treatment of alcohol abuse.  Since then, VA 
and private medical records include diagnoses of alcohol 
abuse, mixed personality disorder, personality disorder, 
borderline type, alcohol dependency, poly drug abuse, 
dysthymia, depression, reactive depression, general anxiety, 
rule out somatization disorder, major depressive disorder, 
inadequate dependent personality, and PTSD.  The veteran has 
also sustained significant head trauma post service.

While the record contains diagnoses of PTSD, it appears that 
these diagnoses are based on the veteran's history.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held on a number of occasions that a medical opinion 
premised upon an unsubstantiated account is of no probative 
value.  See Reonal v. Brown, 5 Vet. App. 458, 460 (1993); 
Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Swann v. 
Brown, 5 Vet. App. 229, 233 (1993).  Even assuming that the 
examiners based their opinions on medically sufficient 
stressors, they still must be proven by official service 
records or other credible supporting evidence.  38 C.F.R. § 
3.304(f).  

As to the existence of a stressor, a veteran's assertions of 
non-combat service stressors are not sufficient to establish 
their occurrence.  Rather, his alleged service stressors must 
be established by official service records or other credible 
supporting evidence.  38 C.F.R. § 3.304(f); Pentecost v. 
Principi, 16 Vet. App. 124 (2002); Fossie v. West, 12 Vet. 
App. 1 (1998); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran 
v. Brown, 6 Vet. App. 283 (1994).

In this regard, there is no evidence which corroborates the 
occurrence of the stressors alleged by the veteran.  Review 
of the record from his period of active service in Vietnam 
contains no reference to any combat citations.  The 
administrative records now on file do not show that the 
veteran was entitled to receive the Purple Heart Medal, the 
Combat Action Ribbon, or other awards or decorations 
appropriate to his branch of service denoting participation 
in combat with the enemy.  There is no indication of 
treatment of any wounds in service.

Service personnel records show that the veteran was stationed 
in Vietnam from April 1969 to November 1970.  His occupation 
was listed as crawler tractor operator.  The veteran was 
assigned to the Company D 84th Engr. Bn. (Construction).  
Service personnel records indicate that he participated in an 
unnamed 12th Campaign, but there is no mention or indication 
of combat.  The service records reflect that the veteran 
underwent psychiatric evaluation after numerous disciplinary 
infractions in November 1970.  The diagnosis was immature 
personality with drug abuse.  

The Board sent PTSD/personal assault questionnaires to the 
veteran requesting that he provide specific details of his 
claimed personal assault.  In regard to his accusations 
concerning an assault by another soldier, the alleged assault 
went unreported.  Further, a review of his inservice medical 
and personnel reports do not show that made a formal 
complaint or otherwise reported an assault.  Moreover, he has 
not provided the necessary specifics of his assault 
therefore, his allegations are unsubstantiated and without 
corroboration.  Furthermore, all of the veteran's own 
statements within the record regarding the occurrence of the 
stressors are unverifiable or lack significant detail so that 
they are not subject to verification.  

The weight of the credible evidence establishes that a 
stressor which might lead to PTSD did not occur in service.  
Thus, regardless of diagnosis, service connection for PTSD 
may not be granted.  The veteran may apply to reopen his 
claim in the future, by submitting independent evidence to 
corroborate a service stressor, or by submitting sufficiently 
detailed information as would permit the VA to attempt 
stressor verification through the service department.  See 38 
C.F.R. § 3.159(c)(2).

As the preponderance of the evidence is against the claim for 
service connection for PTSD, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for PTSD is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


